DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This action is responsive to the following communication: the Amendment filed June 8, 2020.

Claims 1-27 are pending in the application.  Claims 1 and 19 are independent claims.

Response to Arguments

Applicant’s amendments overcome the previously applied rejections.  However, new rejections of claims 1-2, 4-20, and 22-25 are made below in view of Applicant’s amendments.


Claim Objections
Claims 19 and 21 are objected to because of the following informalities: the term “insulation” (or “isolation”) appears to be misspelled in claim 19.  The term “perpendicular” appears to be misspelled in claim 21 (two instances).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 4-20, and 22-25 are rejected under 35 U.S.C. 103 as unpatentable over U.S. Published Patent Application No. 20090008675 A1 to Lu (referred to hereafter 

Regarding claim 1, Lu teaches a semiconductor device {Figure 34, for example} comprising: a substrate {1a}; a buffer layer {2 or 13a or the combination 2/13a} provided on the substrate; and a semiconductor layer {3a alone or in combination with 11a} provided on the buffer layer; a body region {4a} provided at a part of a surface layer of the semiconductor layer; a source region {5a or 6a} provided at a part of a surface layer of the body region; a drain region {12a} provided at a part of the surface layer of the semiconductor layer and spaced apart from the body region; a gate insulating layer {9b} provided to extend from the surface layer of the semiconductor layer to a first predetermined depth within the semiconductor device; a gate electrode {8b} provided on the gate insulating layer; a source electrode {7} provided on the source region; a drain electrode {10} provided on the drain region; and an isolation region {17} provided to extend from the surface layer of the semiconductor layer to a second predetermined depth within the semiconductor device, the isolation region (i) located between the body region and the drain region and (ii) spaced apart from the drain region with the semiconductor layer residing between the isolation region and the drain region.
Lu does not appear to explicitly teach the buffer layer facilitating a matching of a lattice constant of the substrate to a lattice constant of the semiconductor layer.  Mishra shows it was known to provide an AlN and GaN buffer {Mishra 2} to match lattice constants of a substrate {Mishra1} and a semiconductor layer {Mishra 4}.  It would have been obvious to one of ordinary skill in the art to combine the Mishra buffer layer with the Lu 

Regarding claim 2 (that depends from claim 1), Lu teaches the gate electrode {8b} is formed to extend from the source region to a third predetermined depth within the semiconductor device such that the gate electrode reaches the semiconductor layer {3a}.

Regarding claim 4 (that depends from claim 1), Lu teaches the isolation region {17} is formed to extend from the surface layer of the semiconductor layer {3a} to a depth deeper than the body region {4a} and not to reach the buffer layer {2 or 13a or the combination 2/13a}.

Regarding claim 5 (that depends from claim 1), Lu teaches the buffer layer {2} is insulating {BOX} or semi-insulating.

Regarding claim 6 (that depends from claim 1), Lu teaches the semiconductor layer {3a} contains an impurity of N-type {n-} or P-type and is electroconductive {n-}.

Regarding claim 7 (that depends from claim 1), Lu teaches the semiconductor layer {3a} and the body region {4a} constitute a diode {p and n-}.  As the Lu device has the same structure as claim 1, it would be expected by one of ordinary skill in the art that the Lu diode (layer 3a and 4a) would be expected to one of ordinary skill in the art to 

Regarding claim 8 (that depends from claim 1), Lu teaches the body region {4a} has a carrier density {p} higher than a carrier density {n-} of the semiconductor layer {3a}.

Regarding claim 9 (that depends from claim 1), Lu teaches the semiconductor layer {3a; n-}, the body region {4a; p}, and the source region {6a; n+} constitute an NPN or a PNP.

Regarding claim 10 (that depends from claim 1), the Lu gate insulating layer {9b} is adjacent to the source region {5a/6a} and the body region {4a} and is not provided between the body region {4a} and the drain region {12a}.

Regarding claim 11 (that depends from claim 1), Lu teaches the source region {5a; p+} and the drain region {12; p+} have carrier densities higher than the carrier density of the semiconductor layer {3a; n-}.

Regarding claim 12 (that depends from claim 1), with the combination of the Lu and Mishra devices, it would be expected by one of ordinary skill in the art that, in the Lu device, when a voltage is applied to the gate electrode {8b} such that an inversion layer is formed in the body region {4a}, a current path is formed to extend from the drain 

Regarding claim 13 (that depends from claim 1), with the combination of the Lu and Mishra devices, it would be expected by one of ordinary skill in the art that the Lu substrate {1a}, the buffer layer {2/13a}, and the semiconductor layer {3a} would block a reverse current from flowing when a reverse bias is applied between the drain electrode {12a} and the substrate {1a}.

Regarding claim 14 (that depends from claim 1), with the combination of the Lu and Mishra devices, it would be expected by one of ordinary skill in the art that the body region {4a}, the gate electrode {8b}, the source region {5a}, and the drain region {12a} constitute a transistor.  Lu paragraph [0109] teaches that the Lu device can include n and p channel IGBTs.  Thus, it would have been obvious to one of ordinary skill in the art to include multiple IGBTs and thus to include a plurality of the gate insulating layers iteratively provided in a plurality of regions, and the body region, the source region, and the drain electrode are respectively provided between each adjacent two of the gate insulating layers, and wherein the gate insulating layer and the buffer layer isolate the transistor, the transistor being adjacent.

Regarding claim 15 (that depends from claim 14), Lu paragraph [0109] teaches that the Lu device can include n and p channel IGBTs.  It thus would have been obvious for the Lu integrated device to include a plurality of semiconductor devices arranged on a 


Regarding claim 16 (that depends from claim 1), Lu teaches the isolation region {17} is located adjacent to the body region {4a}, spaced apart from the drain region {12a} in a first direction via the semiconductor layer {3a}, and spaced apart from the buffer layer {2/13a} in a second direction via the semiconductor layer {3a}, the second direction being perpendicular to the first direction.

Regarding claim 17 (that depends from claim 1), Lu teaches the drain region {12a} is spaced apart from the body region {4a} in a first direction, and spaced apart from the buffer layer {2/13a} in a second direction perpendicular to the first direction.

Regarding claim 18 (that depends from claim 1), Lu teaches the drain region {12a} extends from the surface layer of the semiconductor layer {3a} to a third predetermined depth within the semiconductor device, the third predetermined depth being less than the second predetermined depth.

Regarding claim 19, Lu teaches a semiconductor device {Figure 34, for example} comprising: a substrate {1a}; a buffer layer {2 or 13a or the combination 2/13a} provided on the substrate; a semiconductor layer {3a} provided on the buffer layer; a body region {4a} provided at a part of a surface layer of the semiconductor layer; a source region {5a 

Lu does not appear to explicitly teach the buffer layer comprising GaN or AlGaN and facilitating a matching of a lattice constant of the substrate to a lattice constant of the semiconductor layer.  Mishra shows it was known to provide an AlN and GaN buffer {Mishra 2} to match lattice constants of a substrate {Mishra1} and a semiconductor layer {Mishra 4}.  It would have been obvious to one of ordinary skill in the art to combine the Mishra buffer layer with the Lu device in order to provide a lattice matching of the Lu substrate to the layers above the Lu substrate.

Regarding claim 20 (that depends from claim 19), Lu teaches the gate electrode {8a} is formed to extend from the source region {5a} to a fourth predetermined depth within 

Regarding claim 22 (that depends from claim 1), Mishra teaches the buffer layer includes GaN {layer 22} or AlGaN.

Regarding claim 23 (that depends from claim 1), Lu teaches the source electrode {7} is provided on and extends between the source region {5a or 6a} and the body region {4a}.

Regarding claim 24 (that depends from claim 1), Lu teaches the source region {5a or 6a} is spaced apart from the isolation region {17} by the body region {4a}.

Regarding claim 25 (that depends from claim 1), Lu teaches the drain region {12a} is in direct contact with the semiconductor layer {3a in combination with 11a}.
Allowable Subject Matter

Claims 3, 21, and 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (and to overcome the objection to claim 21).  

The following is a statement of reasons for the indication of allowable subject matter: 
With respect to dependent claims 3, 21, and 26-27, the art of record does not show the claimed semiconductor device in a combination including the gate electrode and gate insulating layer as required to be configured in claims 3 and 21 (and claims 26-27 that depend from claim 3). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Robert K Carpenter/Primary Examiner, Art Unit 2826